DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US 20160135706 A1).

Regarding claims 1 and 7, Sullivan discloses a system for predicating and detecting a cardiac event from an electrocardiogram of a subject under test (medical premonitory event estimation system [0105], “wherein the physiological parameter signal comprises an ECG signal of the subject” [0106]), the system comprising: a processor with a memory, the memory storing a plurality of modules configured for at least one of detecting and predicting an occurrence of a cardiac event from the electrocardiogram of the subject under test; wherein the plurality of modules are characterized by: a first module having been trained using machine learning (“machine learning classifier models” [0127]) and configured for: obtaining a plurality of sets of electrocardiograms of a plurality of subjects (“complete dataset of [ECG] metrics” [0380]), wherein each set of electrocardiograms for each subject comprises at least one electrocardiogram obtained prior to an occurrence of a cardiac event and at least one of an electrocardiogram obtained during an occurrence of the cardiac event and an electrocardiogram obtained after an occurrence of a cardiac event (“the database is divided into subjects who have had a degradation in a medical condition—in the case of a cardiac event” [0431]; additionally, Sullivan discloses, “monitoring and collecting a subject’s physiological information, e.g. cardiac electrophysiologic information, and…[can detect] sustained tachyarrhythmia,” [0369] – that is, as part of this monitoring and collecting process, electrocardiogram data is collected prior, during and after such a cardiac event is detected; Sullivan also emphasizes that, “electrophysiologic information [is] collected at different times” [0376], and discloses collecting, “on historical patient data collected from a plurality of patients,” [0028], a patient population that has been selected for its high cardiac risk and history of periodic cardiac events (i.e. stemming from cardiomyopathy) [see 0005]); extracting a first approximation of a time series signal from each of the electrocardiograms (“The time series data for each patient can be evaluated using a number of techniques” [0337]); obtaining each of an electrocardiograph signal that produced each of the electrocardiograms; wherein the electrocardiograph signal is a raw time series signal (“wherein the physiological parameter data comprises ECG data.” [0010]); creating a training dataset from the extracted time series signals and the electrocardiograph signals and training a first model on the training dataset for extracting a second approximation of a time series signal from an electrocardiogram of the subject under test (see, “applying the first and second sets of physiological information to one or more machine learning classifier models trained on training metrics comprising at least one of i) cardiac electrophysiology metrics of a first plurality of subjects,” [0127], including the historical data of [0028, 0005, 0376, and 0369] mentioned earlier; see further also disclosure of methods, “applying a logistic regression model to the physiological parameter data” [0033]), wherein the second approximation represents an electrocardiograph signal that produced the electrocardiogram of the subject under test; and a second module comprising a second model, having been trained using machine learning, on the training dataset for extracting a cardiac marker from the second approximation of the time series signal extracted from the electrocardiogram of the subject under test and calculating a probability of occurrence of a cardiac event (“estimating a risk of a potential cardiac arrhythmia event” [0127], a risk score derived from a machine learning model, see “machine learning classifier models,” [0127]).  

Regarding claims 2 and 8, Sullivan discloses wherein each set of electrocardiograms is cross referenced with electronic medical records of each of the subjects from whom the electrocardiograms were recorded and calculating the probability of occurrence of the cardiac event based on the electronic medical records of the subject under test (“electrocardiogram records along with related information derived from the heart rhythm data can be used alone or in combination with demographic and medical history to classify a subject for elevated risk” [0233]). 

Regarding claims 3 and 9, Sullivan discloses comprising a third module comprising a third model having been trained using machine learning for detecting the previous occurrence of cardiac event from the electrocardiogram of the subject under test, by creating a third training dataset by performing image analysis on each of the obtained electrocardiograms ([0236] discloses analysis of “morphological changes” to components of the ECG waveform). 

Regarding claims 4 and 10, Sullivan discloses comprising predicting and detecting a cardiac event, by performing image analysis, on a live electrocardiogram computed from near real time electrocardiograph signals received of the subject under test (“Measurements of ECG as a predictor of a potential oncoming cardiac event or as a measure of the state of a subject's myocardium during a cardiac event and/or during the administration of treatment may be facilitated” [0282]; further specific reference is made to analyzing the data from a graphical, or image-based, perspective, including characteristic visual waveforms, in [0233], which states, “the cardiac sensing electrode monitors cardiac electrophysiology and can be used to obtain electrocardiogram records such as the p, q, r, s, t, and u waves …These electrocardiogram records along with related information derived from the heart rhythm data can be used…to classify a subject”). 

Regarding claims 5 and 11, Sullivan discloses wherein the received near real time electrocardiograph signals are from the subject under test undergoing at least one of remote monitoring, continuous monitoring and ambulatory monitoring (see “during transport,” that is, in an ambulance [0281]). 

Regarding claims 6 and 12, Sullivan discloses comprising computing electrocardiograms from the electrocardiograph signal received, of the subject under test by sequentially performing pane freezing, plot grabbing and grid-plotting (see [0233], “obtain electrocardiogram records such as the p, q, r, s, t, and u waves as well as premature ventricular contraction, tachyarrhythmia and changes to heart wave morphology"; [0233] also discloses using a controller to select, obtain a stationary view of, and analyze variable timeframes of data, for example stating, “controller can be adjusted to analyze a combination of cardiac electrophysiology and subject data, including information garnered from electrocardiogram recordings of several hours to as little as 45 seconds or less.”; that is, obtaining these stationary views of ECG waves with respect to time constitute frozen panes; the analysis of selected elements of these pane-frozen waves constitutes plot grabbing, and the multi-dimensional matrix disclosed in [0253] constitutes a grid).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        




 /JOHN R DOWNEY/ Primary Examiner, Art Unit 3792